DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments, see page 5, line 17 to page 6, line 4, filed 25 April 2022, with respect to the 35 USC 112(a) and 112(b) rejections of claims 1-5, 7-9 and 11-18 have been fully considered and are persuasive.  The 35 USC 112(a) and 112(b) rejections of claims 1-5, 7-9 and 11-18 have been withdrawn in view of the amendments to claims 1 and 7. 

3.	Applicant’s arguments, see page 6, lines 5-13, filed 25 April 2022, with respect to the 35 USC 103 rejection of claims 1-5 and 16-18 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-5 and 16-18 has been withdrawn since the allowable subject matter of claim 6 has been incorporated into independent claim 1. 

Allowable Subject Matter

4.	Claims 1-5, 7-9 and 11-18 are allowed.

EXAMINER’S AMENDMENT

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	Authorization for this examiner’s amendment was given in an interview with David Heisey on 6 May 2022.

7.	The application has been amended as follows: 

In original claims 11-15, renumbered as claims 9-13 respectively, at line 1, replace the phrase “claim 10” with the phrase “claim 1”.

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
May 9, 2022